Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2018, 11/19/2019, and 12/23/2020 are being considered by the examiner.

Drawings
Figure 2A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Claims 1 and 3-11 in the reply filed on 02/10/2021 is acknowledged.
Claims 2 and 12-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/194559 to Shimanuki et al. (US 2017/0141440 to Shimanuki et al. is being used as an English translation, hereinafter “Shimanuki”).
With regards to claim 1, Shimanuki is in the field of electrolytic solutions for secondary batteries (Abstract) and teaches a non-aqueous electrolytic solution secondary battery (Para. [0001], Shimanuki relates to an electrolytic solution and a secondary battery comprising the electrolytic solution. Particularly, by using a specific nonaqueous electrolytic solution…) comprising a positive electrode comprising a positive electrode active material (Para. [0064], The secondary battery of the present embodiment comprises a positive electrode comprising a positive electrode active material.) capable of intercalating and deintercalating a lithium ion (Para. [0066], … as the positive electrode active material, lithium-containing composite oxides xCoyMnzO2 provided that 0.7 ≤ x ≤ 0.9, 0.05 ≤ y ≤ 0.2, 0.05 ≤ z ≤ 0.15, and x + y + z = 1 are satisfied (Para. (0066], Particularly, as the lithium composite oxides … LiαNiβCoγMnδO2 (1 ≦ α ≦1.2, β+γ+δ=1, β ≧ 0.7, and γ ≦ 0.2), and the battery is formed by using the non-aqueous electrolytic solution containing methylene methanedisulfonate and having a content of 2.6%, which falls within the range of 2.0 % to 5.0 % based on a solvent (Para. [0109], A mixed solvent of ethylene carbonate 
With regards to claim 3, Shimanuki teaches wherein the negative electrode active material comprises a graphite active material (Para. [0057] Examples of the negative electrode active material include lithium metal … a carbon material …; Para. [0060], Examples of the carbon material (c) include graphite, amorphous carbon, diamond-like carbon, a carbon nanotube, or a composite thereof.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki as applied to claim 3 above, and further in view of JP 2015/207471 to Kimura et al. (English translation provided, hereinafter “Kimura”).
With regards to claim 4, Shimanuki fails to teach wherein the negative electrode further comprises a fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the negative electrode further comprises a fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material (Para. [0034], The conductive aid (Conductive Aid 1) is an additive, which is added to enhance the conductivity of the electrode active material layer. Examples include carbon black and carbon material such as carbon fibers; Para. [0024], Although there is no particular limitation on the average particle diameter of the negative electrode active material … is preferably 10 to 30 µm as a median diameter (D50)…; Para. [0043], The average particle diameter (D50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 µm; Therefore, the fine graphite material (Conductive Aid 1/fine graphite material) has a smaller average particle diameter than the negative electrode active material.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura for the purpose of the negative electrode further comprising a fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material.
.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki in view of Kimura as applied to claim 4 above.
With regards to claim 5, Shimanuki fails to teach wherein the median diameter of the fine graphite material is in a range of 1 to 15 µm.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the median diameter of the fine graphite material is in a range of 5 to 30 µm, which overlaps the claimed range of 1 to 15 µm (Para. [0043], The average particle diameter (D50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 µm.).
As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05).
With regards to claim 6, Shimanuki fails to teach wherein the content of the fine graphite material is in a range of 0.1 to 6.0 % by mass based on the negative electrode active material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein a content of the fine graphite material is in a range of 3 to 6 % by mass based on the negative electrode active material, which is within the claimed range of 0.1 to 6 % (Para. [0034], When a conductive auxiliary agent is added to a solid content in obtaining a mixture, the amount of the conductive additive 
As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05).
With regards to claim 7, Shimanuki teaches wherein the negative electrode further comprises a conductive aid, and a mass ratio of the fine graphite material to the conductive aid is in a range from 1 to 10 (Para. [0090], Examples of the conductive auxiliary material include carbonaceous fine particles such as graphite, carbon black, and acetylene black; Para. [0103], As a negative electrode active material, graphite was used. This negative electrode active material, acetylene black as a conductive auxiliary material, and polyvinylidene fluoride as a negative electrode binder were measured at a mass ratio of 75:20:5; explained another way, the ratio of fine graphite material to the conductive aid is about 3.75; Therefore, this satisfies the claimed limitation of the mass ratio of the fine graphite material to the conductive aid in a range from 1 to 10.).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki in view of Kimura as applied to claim 7 above.
With regards to claim 8, Shimanuki fails to teach wherein a content of the conductive aid is in a range of 0.1 to 3.0 % by mass based on the negative electrode active material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein a content of the conductive aid is within the  range of 0.1 to 3.0 % by mass based on the negative electrode active material (Para. [0057], 100 parts by mass of natural graphite which is negative electrode active material, 2.5 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura for the purpose of wherein the content of the conductive aid is in a range of 0.1 to 3.0 % by mass based on the negative electrode active material.
The motivation would have been to add enough conductive aid to facilitate or enhance the conductivity of the electrode active material layer. Furthermore, when the negative electrode active material layer contains a conductive auxiliary agent (conductive aid), an electronic network inside the active material layer is effectively formed which contributes to improvement of output characteristics of the battery (Para. [0034]).
Furthermore, since Kimura teaches a percentage of the conductive aid within the claimed range, the teachings of Kimura render the claim obvious (MPEP 2144.05).
With regards to claim 9, Shimanuki fails to teach wherein the conductive aid comprises an amorphous carbon particle having an average particle diameter (D50) in a range of 10 to 100 nm, or a nanocarbon material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the conductive aid comprises an amorphous carbon particle having an average particle diameter (D50) of 100 nm, which is within the claimed range of 10 to 100 nm (Para. [0022], When the negative electrode active material further includes these amorphous carbon materials, there is an advantage that long-term cycle durability can be further improved; Para. [0043], the average particle diameter (D50) of the 2 
As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki as applied to claim 1 above, and further in view of Kimura.
With regards to claim 10, Shimanuki fails to teach wherein the average particle diameter (D50) of the negative electrode active material is in a range of 10 to 30 μm.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the average particle diameter (D50) of the negative electrode active material is in a range of 10 to 30 μm (Para. [0024], … the negative electrode active material … is preferably 10 to 30 μm as a median diameter (D50)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura for the purpose of wherein the average particle diameter (D50) of the negative electrode active material is in a range of 10 to 30 μm.
The motivation would have been to improve the initial charging capacity of the negative electrode active material (Para. [0024]).
With regards to claim 11, Shimanuki fails to teach wherein the negative electrode active material comprises natural graphite or natural graphite covered with amorphous carbon.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the negative electrode active 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura for the purpose of wherein the negative electrode active material comprises natural graphite or natural graphite covered with amorphous carbon.
The motivation would have been to have a negative electrode active material with an improved electric potential, a small volume expansion that in turn produces excellent potential flatness (Para. [0017]). Furthermore, when the negative electrode active material further includes these amorphous carbon materials, there is an advantage that long-term cycle durability can be further improved (Para. [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723